Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please delete ”(such as blood)” from line 16 of claim 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of reference does not teach now suggest a test tube preparation device, comprising: 
a housing comprising a main cabinet and a lateral cabinet wall movably connected to the main cabinet; 
a labeling device disposed in the main cabinet, wherein the labeling device comprising: 
a linking module comprising a main frame and a linking unit disposed in the main frame, wherein the linking unit comprises a following frame movable with respect to the main frame; and 
a positioning unit disposed on the following frame for receiving a tube body; 
a surface treating device comprising a label generating module and a paper supply module configured to supply paper for the label generating module, wherein the label generating module transfers the generated paper to the labeling device, and the positioning unit provides fine adjustment of the position of the tube body relative to the surface treating device; and 
a control device configured to control the labeling device and the surface treating device, wherein the positioning unit finely adjusts the position of the tube body to move the tube body to approach or depart from the label generating module, whereby the tube body is labeled and transferred, wherein an auxiliary unit is disposed at one side of the main frame, the linking unit is disposed within the main frame and comprises an active roller unit and a following roller unit, the following roller unit comprises the following frame, the following roller unit is moved by the active roller unit so that the following frame is rotated relative to the main frame, and the positioning unit moves to approach or depart from the auxiliary unit.

The closest prior art of reference does not teach now suggest a test tube preparation device, comprising: 
a housing comprising a main cabinet and a lateral cabinet wall movably connected to the main cabinet; 
a labeling device disposed in the main cabinet, wherein the labeling device comprising: 
a linking module comprising a main frame and a linking unit disposed in the main frame, wherein the linking unit comprises a following frame movable with respect to the main frame; and 
a positioning unit disposed on the following frame for receiving a tube body; 
a surface treating device comprising a label generating module and a paper supply module configured to supply paper for the label generating module, wherein the label generating module transfers the generated paper to the labeling device, and the positioning unit provides fine adjustment of the position of the tube body relative to the surface treating device; and 
a control device configured to control the labeling device and the surface treating device, wherein the positioning unit finely adjusts the position of the tube body to move the tube body to approach or depart from the label generating module, whereby the tube body is labeled and transferred, wherein the housing comprises an upper cover connected to an upper side of the main cabinet, 
an accommodating unit slidable relative to the lateral cabinet wall protrudes from the lateral cabinet wall, and the accommodating unit is located under the labeling device and corresponds to the positioning unit to receive the tube body falling from the positioning unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745